         Case 1:20-cv-08150-ER Document 8 Filed 10/23/20 Page 1 of 1




Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



October 22, 2020


Via ECF

The Honorable Edgardo Ramos
United States District Judge
United States District Court
 For the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:      Angeles v. Peter Millar LLC, Case No. 1:20-cv-08150-ER
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Ramos:

We represent defendant Peter Millar LLC (“Defendant”) in the above-referenced action. Pursuant to
Rules I(A) and I(E) of Your Honor’s Individual Practices, we write with the consent of counsel for
plaintiff Jenisa Angeles (“Plaintiff”), respectfully to request that the Court extend Defendant’s time
to respond to the Complaint from October 26, 2020 to November 25, 2020. This is Defendant’s
first request for an extension of time to file a response to the Complaint.

In support of this request, counsel for Defendant states that it was recently engaged in this matter
and requests this extension to become familiar with the relevant facts and allegations. As noted
above, Plaintiff’s counsel consents to this request. If granted, this extension will not affect any
other date scheduled in this action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,                                   Defendant's request for an extension to file a
/s/ Michael F. Fleming                                    response to the Complaint is GRANTED.
Michael F. Fleming                                        Defendant shall respond to the Complaint by
                                                          November 25, 2020. SO ORDERED.
Attorney for Defendant

cc: All Counsel of Record (via ECF)

                                                                             10/23/2020




                                                   Morgan, Lewis & Bockius       LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060                +1.212.309.6000
                                                   United States                          +1.212.309.6001
